Case 16-34169-hdh11 Doc 977 Filed 04/18/19   Entered 04/18/19 17:53:04   Page 1 of 3
Case 16-34169-hdh11 Doc 977 Filed 04/18/19                   Entered 04/18/19 17:53:04    Page 2 of 3




       POST CONFIRMATION
       QUARTERLY OPERATING REPORT



       CASE NAME: ValuePart, Incorporated



       CASE NUMBER: 16-34169-HDH-11




       FISCAL QUARTER PERIOD: December 23, 2018 to March 22, 2019


           1 BEGINNING OF QUARTER CASH BALANCE:                                    $424,948.89




             CASH RECEIPTS:
             CASH RECEIPTS DURING CURRENT QUARTER:
             (a). Cash receipts from business operations                 +        $6,535,977.55
             (b). Cash receipts from loan proceeds                       +
             (c). Cash receipts from contributed capital                 +
             (d). Cash receipts from tax refunds                         +
             (e). Cash receipts from other sources                       +
           2 TOTAL CASH RECEIPTS                                         =        $6,535,977.55

             CASH DISBURSEMENTS:
             (A). PAYMENTS MADE UNDER THE PLAN:
             (1). Administrative                                         +          $73,254.71
             (2). Secured Creditors                                      +
             (3). Priority Creditors                                     +
             (4). Unsecured Creditors                                    +
             (5). Additional Plan Payments                               +          $13,000.00
             (B). OTHER PAYMENTS MADE THIS QUARTER:
             (1). General Business                                       +        $4,800,040.90
             (2). Other Disbursements                                    +
             (3). Loan Payments                                          +        $1,742,386.97

           3 TOTAL DISBURSEMENTS THIS QUARTER                                     $6,628,682.58

           4 CASH BALANCE END OF QUARTER                                 =         $332,243.86
Case 16-34169-hdh11 Doc 977 Filed 04/18/19                                                         Entered 04/18/19 17:53:04                               Page 3 of 3




POST CONFIRMATION
QUARTERLY BANK RECONCILEMENT


CASE NAME: ValuePart, Incorporated



CASE NUMBER: 16-34169-HDH-11



The reorganized debtor must complete the reconciliation below for each bank account, including all general, payroll
and tax accounts, as well as all savings and investment accounts, money market accounts, certificates of deposits, governmental
obligations, etc. Accounts'with restricted funds should be identified by placing an asterisk next to the account number.
Attach additional sheets for each bank reconcilement if necessary.


FISCAL QUARTER ENDING: March 22, 2019
      Bank Reconciliations                         Account #1          Account #2            Account #3            Account #4          Account #5
 A. Bank                                           PNC                 PNC                   PNC                   PNC-CANADA          PNC-CANADA
                                                                                                                                                               TOTAL
 B. Account Number                                 45-4522-8166        46-4522-8158          46-4523-1445          01024 1002492       01024 1002443
 C. Purpose (Type)                                 Lockbox             Checking              Merchant              Lockbox             Checking
 1    Balance Per Bank Statement                         138,686.04              74,143.19              5,223.42                0.00         270,624.03         $488,676.68
 2    Add: Total Deposits Not Credited                                                                                                                     +           $0.00
 3    Subtract: Outstanding Checks                                           (113,302.26)                                                    (43,628.39)       ($156,930.65)
 4    Other Reconciling Items                                                                                                                                          $0.00
 5    Month End Balance Per Books                        138,686.04           (39,159.07)               5,223.42                             226,995.64 =       $331,746.03
 6    Number of Last Check Written                                                    7247                                                          2385
 7    Cash: Currency on Hand                                    0.00                  0.00                  0.00                                    0.00 +             $0.00
 8    Total Cash - End Of Month                          138,686.04           (39,159.07)               5,223.42                0.00         226,995.64 =       $331,746.03




      CASH IN:
      INVESTMENT ACCOUNTS
                                                   Date of             Type of
      Bank, Account Name & Number                  Purchase            Instrument                                                                              Value
 9    PNC 4645232667                                       9/28/2017 BC Collateral                                                                         +       $497.83
 10                                                                                                                                                        +
 11                                                                                                                                                        +
 12                                                                                                                                                        +
 13 Total Cash Investments                                                                                                                                 =       $497.83
 14 TOTAL CASH                                     LINE 8 - PLUS LINE 13 = LINE 14 ****                                                                         $332,243.86
                                                                                                                                                               ****
 **** Must tie to Line 4, Quarterly Operating Report
